PER CURIAM
This is an appeal by child from an order finding him within the jurisdiction of the juvenile court by reason of having committed the crime of unauthorized use of a vehicle, ORS 164.135(1)(a). ORS 419C.005. He argues that the Juvenile Department did not prove beyond a reasonable doubt the allegation that he knowingly rode in a stolen vehicle. We review de novo. ORS 419A.200(5).
The evidence most favorable to the Department on the issue of child’s knowledge is as follows: Child was a passenger in a stolen pickup that Hatfield drove from Ontario to Bend. In Bend, child’s girlfriend asked him if the vehicle was stolen. He replied that Hatfield had told him that it belonged to Hatfield’s grandfather. Although there is evidence that child was familiar with the members of Hatfield’s “immediate” family, and that no one in Hatfield’s “immediate family” owned a vehicle like the one in which child rode, there is no persuasive evidence that child knew what vehicles Hatfield’s grandfather owned or whether the grandfather was considered a member of Hatfield’s “immediate” family. We agree with child’s argument that the Department has not met its burden of proof.
Reversed.